         Case 1:13-cr-00017-DSC Document 19 Filed 07/29/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                     )
                                             )       1:13cr17
               v.                            )       Electronic Filing
                                             )
MICHAEL EUGENE BREWSTER                      )


                                  MEMORANDUM ORDER


       AND NOW, this 29th day of July, 2021, upon due consideration of defendant’s Motion

for Change of Schedule of Payments and the government’s response thereto, IT IS ORDERED

that the [12] the motion be, and the same hereby is, denied.

       Defendant complains about his participation in the Bureau of Prison’s Inmate Financial

Responsibility Program (IFRP). But beyond the court’s judgment, defendant chose to participate

in this program and signed documents with the BOP in order to gain the opportunity to earn

more wages.

       To the extent defendant seeks to modify the judgment in this case, his request is

misplaced. As a general matter, a court cannot modify a criminal judgment after it has been

imposed absent specific authorization to do so. McMillan v. United States, 257 F. App’x 477,

479 (3d Cir. 2007); see also Dillon v. United States, 560 U.S. 817, 819 (2010) (“A federal court

generally may not modify a term of imprisonment once it has been imposed.”). Defendant has

failed to supply any authority for modification of his judgment at this juncture. And the court is

not aware of any.

       Moreover, as aptly noted in the government’s response, there is no sound reason for the

court to intervene in defendant’s ongoing day-to-day service of his sentence. Defendant’s

voluntary participation in the IFRP does not deprive him of the basic necessities and care which

the BOP is obligated to provide and his decision to gain the benefit of some earnings at the
         Case 1:13-cr-00017-DSC Document 19 Filed 07/29/21 Page 2 of 2


expense of making payment toward his Special Assessment and mandatory restitution does not

impact the BOP’s delivery of those necessities and care. Consequently, his motion for Change

of Schedule Payments properly has been denied.



                                                  s/David Stewart Cercone
                                                  David Stewart Cercone
                                                  Senior United States District Judge


cc:    United States Attorney’s Office

       (Via CM/ECF Electronic Mail)

       Michael Eugene Brewster
       Register #06052-063
       FCI Elkton
       P. O. Box 10
       Lisbon, OH 44432
       (Via First Class Mail)




                                              2
